Citation Nr: 1529879	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the Veteran's annual countable income is excessive for the purpose of receiving nonservice-connected pension. 


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from March 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination issued by the Pension Management Center (PMC) at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania that denied the appellant's claim for nonservice-connected pension benefits.

The appellant has represented himself throughout the appeal.  While he is free to proceed in this manner, the Board simply reminds the appellant that assistance, and representation, is available without charge from any number of accredited Veterans' service organizations and that he can obtain information about how to contact these organizations, as well as a Form 21-22, Appointment of Representative, from the RO.

In the September 2013 determination, the PMC denied pension benefits on the basis of excessive income.  In doing so, the PMC considered only the basic rate of entitlement for a Veteran with one dependent prior to his wife's death and as a Veteran with no dependents thereafter.  

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has considered the evidence in both the paper claims file and the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has submitted a claim for nonservice-connected pension benefits, to include a special monthly pension (SMP) based on the need for regular aid and attendance or housebound status.  Basic entitlement to nonservice-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3(a)(3).  To be eligible for pension, the veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 C.F.R. § 3.3(a)(3)(v).  The MAPR, which was previously published in Part I, Appendix B, of VA Manual M21-1, is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.

38 U.S.C.A. § 1521 further provides for an increased rate of pension, in the form of an SMP, when an otherwise eligible veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. § 1521(d), (e); see also 38 C.F.R. §§ 3.351.  

The appellant has presented evidence relating to possibly being in need of aid and attendance.  The evidence of record indicates that the appellant has stated that he suffers from cancer, incontinence, hearing loss and vision loss.  The appellant has also indicated that he suffers from depression.  However, to qualify for a SMP, a veteran must first establish his or her entitlement to improved pension benefits.  See 38 U.S.C.A. § 1502; 38 C.F.R. § 3.351(b), (c), (d) and 38 C.F.R. § 3.352.

For the year starting December 2011, the MAPR for basic pension for a veteran with a spouse was $16,051; in order to be deducted, medical expenses must exceed 5% of MAPR ($802).  The Board notes that the May 2014 Statement of the Case (SOC) stated that the MARP for a veteran with a spouse was $18,051 for that year.

For the year starting December 2012, the MAPR for basic pension for a veteran with a spouse was $16,324; in order to be deducted, medical expenses must exceed 5% of MAPR ($816).  For the year starting December 2013, the MAPR for basic pension for a veteran with a spouse was $16,569; in order to be deducted, medical expenses must exceed 5% of MAPR ($828).  For the year starting December 2014, the MAPR for basic pension for a veteran with a spouse was $16,851; in order to be deducted, medical expenses must exceed 5% of MAPR ($842).

The appellant's countable income was calculated as $23,401 for the year starting June 1, 2012, and apparently a similar amount for the next two years.  

The appellant's spouse died in July 2014.  For the year starting December 2013, the MAPR for basic pension for a veteran without a spouse or child was $12,652.  For the year starting December 2014, the MAPR for basic pension for a veteran without a spouse or child was $12,868.  

After his spouse died in July 2014, the appellant's income decreased to $16,150.

The RO denied the claim due to excessive income.  For the year beginning in June 2012, the appellant's income was calculated as being approximately $2,500 over the limit for a veteran with one dependent, but that income could be decreased by documentation of additional unreimbursed medical expenses.  Unreimbursed medical expenses include (but are not limited to) such items as ambulance hire; back supports; braces; convalescent home; dental service (cleaning, x- rays, fillings, dentures); eye care (ophthalmologist, optician, optometrist); hearing aids and batteries; hospital expenses; insulin treatment; insurance premiums (medical insurance only); laboratory tests; Medicare Part B premiums; Medicare Part D premiums; physical examinations; wheelchairs; and x-rays.  Also included are transportation expenses for medical purposes (41.5 cents per mile effective January 1, 2009, plus parking and tolls or actual fares for taxi, buses).  

The appellant has stated that his only income is from the Social Security Administration (SSA), plus a very small amount of interest income.  He has reported unreimbursed medical expenses such as private medical insurance, ambulance use, prescriptions, rehabilitation services and doctor visits.  The Board notes that the appellant has listed some dates of various doctor visits, along with the addresses of the offices visited but he did not include the roundtrip mileage.  He also mentioned having hearing loss and vision loss, but did not include any expenses related to hearing aids or glasses for himself or his spouse.  On remand, the appellant should once again be asked to provide unreimbursed medical expense information for each year of the appeal period.

In addition, the Board notes that it is unclear what medical expenses have been include in the PMC calculations.  It is unclear whether the two ambulance rides reported by the appellant have been included and it is unclear whether Medicare Part B premiums or Medicare Part D premiums, if any, have been included.  On remand, the PMC should specifically list each unreimbursed medical expense included for each year of the appeal period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.  

2.  Provide Medical Expense Reports (VA Form 21-8416) to the appellant for each year since 2012.  Ask him to provide information about his unreimbursed medical expenses for the entire appeal period, to include the mileage traveled to and from his medical visits and those for his wife during the appeal period.  He should specifically be asked where possible to report each individual medical visit that was made, including the date of the visit, the destination of the visit/name of the medical provider and the round trip mileage driven during each individual trip.

3.  Provide the appellant with a clear audit of unreimbursed medical expenses and income were calculated, to include consideration of Social Security income Medicare deductions. 

4.  Then, readjudicate the claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include consideration of all applicable MAPRs and unreimbursed medical expenses.

5.  If the benefit sought on appeal is denied, provide a supplemental statement of the case (SSOC) to the appellant and his representative, if any.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be given.

6.  If entitlement to improved pension benefits is established, schedule the appellant for an appropriate examination to determine his need for SMP based on the need for regular aid and attendance or on being housebound.  Each of the appellant's medical conditions must be evaluated and the examiner must describe the nature of the appellant's medical conditions and the effect of these conditions on his ability to perform daily functions.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

